Appellant has filed a motion for rehearing in this case, and we have given it mature and deliberate consideration. After consultation with the other members of the court, it *Page 30 
may be that we erred in holding that there was no error in the trial court refusing to submit the issue of self-defense. Appellant earnestly insists that this is not a case where appellant had gotten to a place of safety and voluntarily returned to where he knew there would of necessity ensue a renewal of the conflict. It is upon this issue the question must be decided and perhaps we erred in concluding that, from appellant's standpoint at the time, he had gotten to a place of safety. He testifies there were two doors to the store; that deceased appeared at one door and he ordered him away; that there were two assailants, and he was expecting an attack from the other also. Situated as the doors were, he could not watch both at one time, and he claims it was for this reason that he went out of the store again after arming himself, and then he testifies: "I do not suppose it had been over a half minute from the time I did the shooting out there until I fired the shot with the rifle; as quick as I could run around there. I ran as hard as I could. I just jumped out and shot and jumped right in. I shotthat shot because I thought the boy was fixing to shoot me."
(Statement of facts, p. 203.) Again, on page 236, he says: "I did not go out on that porch with the sole purpose, of finishing up the work. I shot because I thought he was going to shoot me. He looked to me like he was fixing to shoot me and I shot him. I most assuredly do tell the jury that the reason I shot the last shot at him was because I thought my life was in danger. When I stepped out on that front porch I looked out over where I left them, and as I whirled I saw him looking like he was going to shoot me and I shot him to save my life. He had his gun in his hand. I saw the gun and saw him. I was looking for him to kill meevery minute. I did not stay in the, store because I was afraidone would come in the back door and one in the front door."
Under the evidence as a whole, at the time of trial, appellant's right to return to the scene of conflict after arming himself again, is not very strongly presented, but taking into consideration that these matters must be viewed as they appeared to him at the time, perhaps a properly worded charge presenting the issue of self-defense, if the jury had a reasonable doubt he had reached a place of safety after the first shots had been fired, viewing the matter as it appeared to him at the time, should have been given. When a person is justified in firing the first shots, as appellant was entitled in this case, it must be apparent that the danger is passed, or he has reached a place where it is not reasonable for him to have fear of life or serious bodily injury at the time before his right of self-defense would be abridged. We have concluded, after a more careful and painstaking consideration of the record, that under his evidence appellant had the right to have this issue submitted to the jury, and the court erred in not doing so. The court perhaps was not authorized to find as a fact that appellant had reached a place *Page 31 
of safety but this issue should have been left to the jury to decide under appropriate charges.
As to the charge on a reasonable doubt, we still do not think it would present ground for reversal of the case, but as the case will be reversed we will say it is better for the court to give this charge in the language of the statute and not undertake to define the meaning of the words, for if the language used limits or takes away from a defendant the reasonable doubt that our law says he is entitled to in every case, it would be reversible error. It may be that this right should be abridged, in the opinion of some people, but this is a right the law gives to each defendant, and so long as it is the law it should not be limited nor abridged, and this court can not sanction it being done.
While it is true, as appellant says, and as we held in the original opinion, it was error for the court to permit the indictments against Wrenn to be introduced in evidence, yet in this case it would not present reversible error for the reasons stated. However, on another trial, the court will not permit these indictments to be introduced, as they were for misdemeanors not involving moral turpitude. This court has gone far, and much further than many of the courts, in permitting impeachment of witnesses by this character of testimony, and the great weight of authority is against a further enlargement of this right, and this court must decline to go further than it has gone. The offense for which one is indicted or convicted must be of the grade of felony, or involve moral turpitude, or this character of testimony will not be permitted to be introduced.
The other grounds in the motion we do not deem it necessary to review, but on account of the above matters the rehearing is granted, the former judgment is set aside, and the judgment of the court below is reversed and the cause is remanded.
Reversed and remanded.